Jenkins, P. J.
The first grant of a .new trial will not be disturbed, except where the record affirmatively shows that the verdict rendered represents the only result legally possible in the case. Since, under the testimony adduced, the jury could have found that the plaintiff’s title to the notes sued on was acquired after their maturity, the defendant was entitled to prove, if he could, the equities pleaded as a defense under the contract made with the original payee.

Judgment affirmed.


Stephens and Hill, JJ., concur.